     Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 1 of 15

1

2

3

4

5

6

7

8

9                        UNITED STATES DISTRICT COURT

10                      EASTERN DISTRICT OF CALIFORNIA

11                                ----oo0oo----

12

13   UNITED STATES OF AMERICA,               No. 2:18-cr-00119-WBS
14                 Plaintiff,

15       v.                                  MEMORANDUM AND ORDER RE:
                                             AMENDED MOTION TO SUPPRESS
16   FIRDOS SHEIKH,

17                 Defendant.

18

19                                ----oo0oo----
20              On June 21, 2018, defendant was indicted and charged
21   with two counts of trafficking with respect to forced labor under
22   18 U.S.C. § 1590(a), two counts of harboring for financial gain
23   under 8 U.S.C. §§ 1324(a)(1)(A)(iii) and (a)(1)(B)(i), one count
24   of obstruction of a forced labor investigation under 18 U.S.C. §
25   1590(b), and one count of false statements under 18 U.S.C. §
26   1001.    (Docket No. 1) The charges arise out of allegations that
27

28
                                         1
     Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 2 of 15

1    defendant harbored two aliens (“Alfredo” and “Prakash”)1 and

2    forced them to work on her property between 2008 and 2013.

3    Defendant now moves to suppress evidence arising out of the

4    search of her property on July 9, 2013, based upon alleged

5    violations of Franks v. Delaware, 438 U.S. 154 (1978), in

6    obtaining the warrant.    (Docket No. 110.)     The court held an

7    evidentiary hearing on the motion on August 11, 12, and 13, 2020,

8    hearing the testimony of the warrant affiant, Agent Eugene

9    Kizenko.

10   I.   Brady Order

11               The court previously held that the government had

12   failed to disclose certain evidence as required by Brady v.

13   Maryland, 373 U.S. 83 (1963).      (Docket No. 104.)     Specifically,

14   the court held that the government suppressed the following

15   evidence:

16               (1)   On July 2, 2013, Alfredo informed agents that he

17   told defendant he was going to leave a week prior to leaving and

18   she said it was “ok”.

19               (2)   On June 26, 2013, another worker at defendant’s

20   home, Gildardo, told agents that defendant was not present at the
21   ranch six days a week from 9 a.m. to 3 a.m.

22               (3)   On June 26, 2013, Gildardo informed agents that

23

24        1    The defendant employed another individual, “Gildardo,”
     during some of the same time as Alfredo and Prakash. Gildardo
25   made several statements to government investigators which are
26   relevant to this motion and the allegations against defendant,
     though the government has not asserted any charges against
27   defendant based on any conduct with respect to Gildardo.

28
                                         2
     Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 3 of 15

1    Alfredo and Prakash would work from 7:30 a.m. to 3:30 p.m.2

2              (4) The fact that notwithstanding its locked gate, the

3    ranch was easy to physically escape given the low height and

4    modest structure of the fence.

5              (5)    The fact that there was a strip mall with

6    inexpensive restaurants and a convenience store within a mile of

7    the property and other places within three miles.

8              (6)    On July 1, 2013, Prakash informed agents that he

9    had a friend living nearby in the Fruitridge area of Sacramento,

10   and that Alfredo had a friend with a local phone number.

11   (Docket No. 104 at 7-8.)

12             The court found these details to be material on the

13   issue of whether the government agent intentionally or recklessly

14   made false or misleading statements or omissions in the warrant

15   application.    In particular, this evidence tended to refute the

16   warrant application’s allegations of physical force, restraint,

17   and harm and threats of physical force, restraint, and harm,

18   which played a key role, if not the main role, in the warrant

19   application.    (Id. at 6, 8.)   However, the court expressed no

20   opinion as to whether there would still be probable cause with
21   the addition of this information in the warrant application.3

22
          2    The government claims that these hours refer to
23   Gildardo’s work hours, not those of Prakash and Alfredo, as made
     clear by the official report based on those notes. (See Opp’n 28
24   (Docket No. 111).) The court does not resolve this dispute.
25        3    The court denied the motion to dismiss based on Brady
26   because the evidence was disclosed to the defendant at a time
     when the materials were still of value to the accused. In
27   finding that dismissal was inappropriate under Brady, the court
     noted that “the government attorneys do not appear to have
28
                                         3
     Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 4 of 15

1    II.    Franks Standard

2                In order to prove a Franks violation, defendant must

3    show that (1) the government intentionally or recklessly made

4    false or misleading statements or omissions in its warrant

5    application and (2) these false or misleading statements or

6    omissions were necessary to finding probable cause.         See United

7    States v. Perkins, 850 F.3d 1109, 1116 (9th Cir. 2017) (citations

8    omitted).   Probable cause exists where there is a fair

9    probability that a search will result in evidence of a crime

10   being discovered.    Illinois v. Gates, 462 U.S. 213, 238 (1983).

11   If the defendant proves both Franks requirements, the search

12   warrant must be voided and the fruits of the search must be

13   excluded.   Perkins, 850 F.3d at 1116.

14   III.        Intentional or Reckless Omission

15               Read as a whole, the warrant affidavit paints a picture

16   of forced labor via use of physical force, restraint, and harm

17   and threats of physical force, restraint, and harm.         The

18   affidavit describes Prakash and Alfredo being restrained by a

19   fence and locked gate and surveillance cameras on the property,

20   without enough food to eat, portraying almost a jail-like
21   situation where the victims were forced to work in sweltering

22   conditions all day long without any way to escape or obtain food

23   or help.    While these allegations were somewhat tempered by other

24   facts set forth in the affidavit, it does not include the omitted

25   intentionally or recklessly made any false or misleading
26   statements to the court.” (Docket No. 104 at 13.) However, the
     court did not express any opinion regarding the warrant affiant’s
27   knowledge at the time the government sought and obtained the
     search warrant.
28
                                         4
     Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 5 of 15

1    facts discussed above in connection with defendant’s Brady

2    motion, which tend to undermine significantly the warrant

3    affidavit’s portrayal of the situation.       In fact, contrary to the

4    intimations of the affidavit, at almost any time, the alleged

5    victims could have walked off the property by stepping or jumping

6    over the relatively short fence and could have obtained food at

7    the shopping center down the road.

8              After hearing the testimony at the Franks hearing, the

9    court is also gravely concerned by the affidavit’s omission of

10   any information about the benefits alleged victims of forced

11   labor receive or may receive from the government or from the

12   organization Opening Doors.     At the hearing, Agent Kizenko

13   acknowledged that these alleged victims are often provided food,

14   housing, and temporary status while they cooperate with the

15   government, and may eventually receive permanent residency with

16   the support of the government.      Although it is not clear whether

17   Gildardo, Prakash, or Alfredo had received any benefits or were

18   aware of the potential for such benefits when they gave their

19   statements to Agent Kizenko, the potential for these benefits,

20   not ordinarily enjoyed by witnesses in criminal investigations,
21   casts some doubt on their credibility, as these benefits may have

22   created an incentive to exaggerate or fabricate their conditions.

23   The court believes the potential benefits to the victims should

24   have been disclosed to the Magistrate Judge to enable him to

25   fairly assess whether there was probable cause.

26             While the court does not find that Agent Kizenko
27   intended to mislead the Magistrate Judge, the court concludes it

28   was reckless to omit the above-mentioned facts from the
                                         5
     Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 6 of 15

1    affidavit.   Simply put, Agent Kizenko should have known that his

2    affidavit overstated the gravity of physical force, restraint,

3    and harm or threats of physical force, restraint, and harm faced

4    by Prakash and Alfredo.     Accordingly, defendant has established

5    the first step of the Franks analysis.

6    IV.   Probable Cause to Establish Other Crimes

7              The court therefore proceeds to the second step of the

8    Franks analysis: whether the false or misleading allegations or

9    omissions were necessary to a finding of probable cause.

10             The government contends that in determining whether

11   allegations or omissions were necessary to a finding of probable

12   cause, the court may look to whether there is probable cause for

13   crimes not listed in the warrant application.        In other words,

14   the government contends that the warrant affidavit need only

15   provide probable cause for any crime, regardless of what crimes

16   are specifically identified.4     This proposition has some support

17   in the case law.   In United States v. Meek, 366 F.3d 705 (9th

18   Cir. 2004), the Ninth Circuit found that there was probable cause

19   for a search warrant where the warrant listed one California

20   offense and the warrant affidavit listed another.         The Meek court
21   explained that “[b]ecause the affidavit established probable

22   cause as to a violation of California law and the items sought

23   under the warrant application corresponded to that probable cause

24   determination, the statutory variance in the affidavit is not

25         4   The court rejects defendant’s contention that the
26   government may not raise any new arguments on rebriefing of the
     Franks motion. The court imposed no limits on rebriefing in any
27   of its oral discussions with the parties regarding rebriefing nor
     in any of its written orders.
28
                                         6
     Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 7 of 15

1    fatal to the warrant’s validity.”       Id. at 713.   In doing so, the

2    court cited Judge Kozinski’s concurrence in United States v.

3    Koyomejian, 970 F.3d 536, 548 (9th Cir. 1992), where he stated “I

4    am aware of no constitutional requirement that an applicant for a

5    warrant specify, and the judge determine, the precise statute

6    violated; all authority is to the contrary.”

7              Judge Kozinski’s statement in Koyomejian was also cited

8    with approval by the Ninth Circuit in United States v. Hill, 55

9    F.3d 479 (9th Cir. 1995).     There, the warrant application

10   apparently did not identify any particular statute that had been

11   violated but recounted reports of gunfire, testimony from a

12   witness who claimed to have seen the defendant holding a gun

13   after hearing the shots, and prior history that the affiant had

14   confiscated over 20 firearms from the defendant’s home the

15   previous month, and state law authorized the seizure of property

16   used or possessed for the purpose of committing an offense.           The

17   Hill court explained that while “neither the affidavit nor the

18   search warrant identified the specific offense to which the

19   objects listed in the warrant were believed to be related, courts

20   have demanded specification of the particular offense only when
21   required by statute or when necessary to identify the objects to

22   be seized with sufficient particularity.”       Id. at 481.       Under

23   that principle, because possession and use of firearms was

24   “subject to extensive civil and criminal regulation” by both the

25   state and locality, including discharging a firearm within city

26   limits, “the failure to specify an offense did not render the
27   warrant invalid.”    Id. at 480-81.

28             Nevertheless, this court is unaware of any case holding
                                         7
      Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 8 of 15

1    that a warrant may establish probable cause for an unrelated

2    offense when another offense is specifically identified in the

3    warrant application, especially where the defendant alleges a

4    Franks violation.     Accordingly, the government’s reading of the

5    case law appears to be overbroad.        The court questions the

6    fairness of the government being able to identify, after the

7    fact, other potential crimes, such as violations of the Fair

8    Labor Standards Act, not envisioned by either the affiant or the

9    Magistrate Judge, to justify a finding of probable cause.          That

10   said, the court need not decide this issue if the affidavit still

11   provides probable cause under Franks for a violation of the

12   forced labor statute, 18 U.S.C. § 1589, the very statute

13   identified in the warrant affidavit, under a theory other than

14   one of physical force, restraint, or harm or threats of physical

15   force, restraint, or harm.

16   V.   Forced Labor

17              The forced labor statute, 18 U.S.C. § 1589, punishes,

18   among other things, knowingly obtaining the labor of a person “by

19   means of force, threats of force, physical restraint, or threats

20   of physical restraint to that person”; “by means of serious harm
21   or threats of serious harm to that person”; “by means of the

22   abuse or threatened abuse of law or legal process”; or “by means

23   of any scheme, plan, or pattern intended to cause the person to

24   believe that, if that person did not perform such labor or

25   services, that person or another person would suffer serious

26   harm.”5
27
          5     The warrant application also references the involuntary
28
                                          8
     Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 9 of 15

1              Here, as discussed above, the omissions discussed in

2    the court’s ruling on the Brady motion seriously undermine the

3    allegations that defendant obtained the labor of Alfredo and

4    Prakash by means of force, threats of force, physical restraint

5    or harm, or threats of physical restraint or harm.          However, the

6    forced labor statute and the warrant application also apply to

7    other types of harm.    Section 1589(c) explains that:

8        (1) The term “abuse or threatened abuse of law or
         legal process” means the use or threatened use of a
9        law or legal process, whether administrative, civil,
         or criminal, in any manner or for any purpose for
10       which the law was not designed, in order to exert
         pressure on another person to cause that person to
11       take some action or refrain from taking some action.
12       (2) The term “serious harm” means any harm, whether
         physical or nonphysical, including psychological,
13       financial, or reputational harm, that is sufficiently
         serious, under all the surrounding circumstances, to
14       compel a reasonable person of the same background and
         in the same circumstances to perform or to continue
15       performing labor or services in order to avoid
         incurring that harm.
16

17             These provisions have been interpreted broadly to

18   cover harm such as failure to pay wages or threats of

19   immigration harm.    In United States v. Dann, 652 F.3d 1160 (9th

20   Cir. 2011), the court explained that a reasonable juror could
21   find that failure to pay a victim, where the victim had no

22   access to funds “to leave or live,” was sufficiently serious to

23   compel the victim to continue working.       Id. at 1171.    The Dann

24
     servitude statute, 18 U.S.C. § 1584, which punishes anyone who
25   “knowingly and willfully holds [any person] to involuntary
26   servitude or sells into any condition of involuntary servitude.”
     However, the government does not claim that there was probable
27   cause for this crime, and thus the court does not address whether
     there was probable cause under § 1584.
28
                                         9
     Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 10 of 15

1    court also explained that threats to send an immigrant back to

2    her country could constitute serious harm under § 1589.             Id. at

3    1172 (citing United States v. Calimlim, 538 F.3d 706, 712 (7th

4    Cir. 2008) (immigrant victim “did not have an exit option:

5    because the threats in her case involved her immigration status,

6    she could not freely work for another employer in order to

7    escape the threatened harm”)); United States v. Djoumessi, 538

8    F.3d 547, 552 (6th Cir. 2008) (defendant’s threats to send

9    victim back to Cameroon were coercive in light of victim’s

10   special vulnerability as illegal immigrant)).

11              Here, the warrant application noted that Section 1589

12   includes obtaining the labor of another by means of serious harm

13   or threats of serious harm, abuse or threatened abuse of the

14   legal process, or “by means of any scheme, plan, or pattern

15   intended to cause the person to believe that, if that person did

16   not perform such labor or services, that person . . . would

17   suffer serious harm.”6    (Aff. ¶ 4 (Docket No. 111-1).)           As

18   discussed above, this harm has been interpreted to include

19   financial and immigration harm.      There are also numerous

20   allegations in the affidavit that together raise a fair
21   probability that a search of defendant’s property would result

22   in evidence of forced labor via financial or immigration harm.

23   See Gates, 462 U.S. at 238.      Specifically, the affidavit

24
          6    The warrant affidavit did not limit the theory by which
25   defendant allegedly violated § 1589. Rather, the affidavit
26   listed all the means by which someone may violate § 1589 and
     alleged that defendant “knowingly obtained the labor and services
27   of individuals by one or more” of the listed means. (Aff. ¶ 3.)

28
                                         10
     Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 11 of 15

1    alleges, among other things that:

2               (1)   Gildardo, who previously worked for defendant,

3    stated that defendant “had employed illegal aliens and paid them

4    little or no wages with poor working conditions” (Aff. ¶ 10(a));7

5               (2)   Gildardo stated that Alfredo and Prakash “had also

6    been employed full time by [defendant], but that they were only

7    receiving $200 per month.” (Aff. ¶ 10(b));

8               (3)   Gildardo stated that Alfredo and Prakash “were

9    living in a trailer on [defendant’s] property and were afraid to

10   leave” (Aff. ¶ 10(b));

11              (4)   Prakash stated he entered the United States from

12   Nepal in 1996 and was in the country illegally (Aff. ¶ 15(a));

13              (5)   Prakash stated he was told by defendant that his

14   job would be six days a week (Aff. ¶ 15(b));

15              (6)   Prakash reported that he worked one night at a

16   banquet hall to which he was driven by defendant during his

17   second week with defendant, but defendant told him she would no

18   longer transport him to that job and that his only job would be

19   working for her (Aff. ¶ 15(d));

20              (7)   Prakash reported that defendant told him his
21   salary would be $300 a month plus room and board, but she only

22
          7    Among other things, defendant contends that the warrant
23   affidavit should have disclosed that Gildardo moved into “very
     nice living quarters” and that Gildardo and defendant had a
24   dispute about pay and that he freely left. However, the
     affidavit already explained that Gildardo “stayed in an apartment
25   with his wife on the second floor” of defendant’s home, and that
26   he left “over a lack of payment”. (Aff. ¶ 16(m).) In other
     words, the affidavit made no representation of forced labor as to
27   Gildardo and already presented a possible source of Gildardo’s
     bias due to the alleged lack of payment.
28
                                         11
     Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 12 of 15

1    spent $80 a month for food for him, which was not enough (Aff. ¶

2    15(d));

3               (8)   Prakash reported that (a) he was paid $300 in

4    January 2013 and $300 in February 2013, (b) his salary was raised

5    to $400 in March 2013 but he would have to buy his own food, (c)

6    he was paid $300 in April 2013 and $250 in May 2013, and (d) he

7    received no payment for June (Aff. ¶ 15(f));

8               (9)   Prakash reported that he complained to defendant

9    about her failure to live up to his agreed salary and the

10   sporadic payment schedule, and in response she told him “she was

11   connected politically and that if he continued to complain she

12   would have him deported back to Kathmandu (Nepal).”          Defendant

13   “also advised him that she had wireless cameras watching” Prakash

14   and Alfredo (Aff. ¶ 15(g));

15              (10) Prakash stated that (a) he worked a minimum of 10

16   hours a day and sometimes more than 12 hours, (b) he worked 7

17   days a week with no days off, and (c) he received little or no

18   assistance if sick and sometimes had to work on extremely hot

19   days (Aff. ¶ 15(h));

20              (11) There were cameras installed at defendant’s
21   property, and defendant allegedly told Prakash that the cameras

22   were to watch their work and make sure they would not leave.

23   (Aff. ¶¶ 15(i-j).)     Defendant also told the affiant that she had

24   video surveillance cameras on the property to prevent employees

25   from stealing (Aff. ¶ 17(f));

26              (12) Prakash claimed that he “was prepared to leave the
27   [property] but had not been paid in June and was still owed money

28   for previous months of working” for defendant (Aff. ¶ 15(j));
                                         12
     Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 13 of 15

1               (13) Defendant allegedly referred to Prakash as

2    “nokur”, “which he said was the Urdu word for ‘slave’” (Aff. ¶

3    15(k));

4               (14) Prakash allegedly told defendant he was going to

5    “leave [defendant’s] employ” but “he felt he could not leave

6    until he received the money that was owed to him as he had no

7    family or friends that could support him” (Aff. ¶ 15(l));

8               (15) Prakash reported that he had not received payment

9    on the morning of July 1, 2013, when defendant told him to leave

10   “because Homeland Security was there for him,” at which time he

11   jumped over a fence and hid in the bushes until law enforcement

12   found him (Aff. ¶ 15(m));

13              (16) Alfredo stated he was in the United States

14   unlawfully, and there were no known records to the affiant that

15   he had legal status to be in the United States (Aff. ¶ 16);

16              (17) Alfredo reported that he began working for

17   defendant for two days a week for no pay but was allowed to stay

18   on the property during that time.        They later came to an

19   agreement that he would work for her for $400 a week, but the

20   highest salary he received from her was $400 a month.          (Aff. ¶¶
21   16(a)-(b));

22              (18) Alfredo claimed that after a few months, defendant

23   “began taking deductions from [his] salary for various fees and

24   would pay him in increments of $40 or $100,” and he would

25   complain about the lack of pay for his efforts, but defendant

26   told him “she didn’t have the money to pay him” (Aff. ¶ 16(d));
27              (19) Alfredo reported that for the first two years he

28   lived in defendant’s trailer, he did not have electricity or
                                         13
     Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 14 of 15

1    running water and used funds from his wages to purchase the

2    equipment to install electricity and plumbing (Aff. ¶ 16(f));

3               (20) Alfredo claimed that defendant threated him about

4    30 times with “contacting the police or immigration authorities

5    if he performed poorly or she suspected that he was planning to

6    run away with someone” (Aff. ¶ 16(g));

7               The court agrees that some of the omissions and alleged

8    misstatements identified by defendant call into doubt at least

9    somewhat the credibility of the alleged victims and the affiant.

10   However, that does not compel the court to disregard or strike

11   all of their statements from the affidavit.        While defense

12   counsel has ample bases for cross examination at trial to

13   challenge the victims’ and Agent Kizenko’s testimony, in the

14   final analysis it will be for the jury to determine the

15   witnesses’ credibility.     It is not for the court to make that

16   determination on this motion.

17              Overall, after all the relevant facts which should have

18   been included in the affidavit under Franks are considered, the

19   allegations which remain still raise a fair probability that the

20   alleged victims feared financial harm in the form of lost unpaid
21   wages or feared immigration harm based on defendant’s threats to

22   have them deported, and these fears caused them to continue to

23   work for defendant at least for a time notwithstanding the fact

24   that they were physically able to leave the property at any time

25   and may have had means of contacting people outside the property.

26   Because the warrant affidavit provides probable cause for a
27   violation of 18 U.S.C. § 1589 via a theory of financial or

28   immigration harm, notwithstanding the omissions identified by the
                                         14
     Case 2:18-cr-00119-WBS Document 122 Filed 08/21/20 Page 15 of 15

1    court, the court must deny defendant’s request to suppress the

2    evidence of the July 9, 2013 search under Franks.

3               IT IS THEREFORE ORDERED that defendant’s Amended Motion

4    to Suppress (Docket No. 110) be, and the same hereby is, DENIED.8

5    Dated:   August 21, 2020

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23
          8    Because the court finds that probable cause exists for
24   forced labor via a theory of financial or immigration harm, the
     court does not address the parties’ arguments as to whether (1) a
25   warrant was necessary for the search of the outdoor areas and the
26   trailer at defendant’s property; (2) whether the interviews of
     defendant and her son were proper regardless of the sufficiency
27   of the warrant; (3) whether probable cause existed for the crimes
     of alien harboring and violations of the FLSA.
28
                                         15
